DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jori Fuller on 7/11/2022.
IN THE CLAIMS as filed 6/24/2022:
Replace Claim 1 with:
1.	A personal mobility comprising:
a steering shaft; 
a handlebar extending from an upper end of the steering shaft to opposite ends of the handlebar; 
each end of the handlebar includes:
a grip part positioned on the end of the handlebar and being displaceable with respect to the handlebar in a direction intersecting a longitudinal direction of the handlebar; 
a support plate attached to the end of the handlebar by a screw engaging a threaded bore in the end of the handlebar;
at least one buffer device provided between the grip part and the handlebar to reduce vibration or shock transmitted from the handlebar to the grip part; 
the at least one buffer device further comprises one or more gas dampers interposed between an outer surface of the handlebar and an inner surface of the grip part in the displacement direction; 
wherein the one or more gas dampers include: 
a cylinder; and 
a piston coupled to the cylinder, the piston configured to be moveable forward and backward, and being fixed to the inner surface of the grip part.
Replace Claim 2 with:
The personal mobility according to claim 1, wherein each grip part is limited in rotation and longitudinal displacement with respect to the handlebar.
Replace Claim 3 with:
The personal mobility according to claim 2, wherein each at least one buffer device comprises a plurality of springs interposed between the outer surface of the handlebar and the inner surface of the grip part in the displacement direction, and the plurality of springs are spaced apart from each other in a longitudinal direction of the grip part.
Replace Claim 5 with:
5.	The personal mobility according to claim 2, wherein each one or more gas dampers includes a plurality of gas dampers interposed between the outer surface of the handlebar, the plurality of gas dampers are symmetrically positioned on opposite sides of a grip part coupling part of the end of the handlebar.
Replace Claim 7 with:
7.	The personal mobility according to claim 1, wherein each end further comprises:
	a grip part coupling part;
	the grip part comprising a coupling groove having a rectangular cross-section coupled to the outside of the grip part coupling part;
the coupling groove comprises a width in a first direction corresponding to a width of the grip part coupling part in the first direction, and a width in a second direction of intersecting the first direction being greater than a width of the grip part coupling part in the second direction.
Reasons for Allowance
	Claims 1-3, 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither discloses nor renders obvious the combination including the limitations of Claim 1.
Re 1, Saracchi (US 2,439,636) discloses the limitations of Claim 1 (see previous Non-Final Rejection dated 3/30/2022) except for the limitations: the at least one buffer device further comprises one or more gas dampers interposed between an outer surface of the handlebar and an inner surface of the grip part in the displacement direction; wherein the one or more gas dampers include: a cylinder; and a piston coupled to the cylinder, the piston configured to be moveable forward and backward, and being fixed to the inner surface of the grip part. However, Eicher (US 2008/0235913) discloses: the at least one buffer device further comprises one or more gas dampers (fig 2; paragraph [0036] describes gas cushion) interposed between the outer surface of the handlebar (20/22) and the inner surface of the grip part (12) in the displacement direction; wherein the one or more gas dampers include: a cylinder (34); and a piston (32) coupled to the cylinder (paragraph [0016] discloses cylinder 34 may be located on grip element or that piston 32 may be located on grip element and thus paragraph [0016] discloses both configurations), the piston configured to be moveable forward and backward, and being fixed to the inner surface of the grip parts. Therefore, Claim 1 as presented 6/24/2022 was broadly considered obvious over Saracchi in view of Eicher. However, neither Saracchi nor Eicher discloses: a support plate attached to the end of the handlebar by a screw engaging a threaded bore in the end of the handlebar. 
Oki (US 2005/0087353) discloses a vibration damping handle including a support plate (fig 12, 344) attached to an end of the handlebar (345), however, the screws (346) of Oki are received within threaded bores of the grip part (343) instead of the handlebar. Therefore, Oki does not disclose that the support plate is attached to the end of the handlebar by a screw engaging a threaded bore in the end of the handlebar, as now required by Claim 1.
Richter (US 612,057) discloses: a support plate (8) attached to the end of the handlebar (2) by a screw (9) engaging a threaded bore in the end of the handlebar. However, Richter does not disclose a buffer device within the grip part that absorbs shocks/vibrations, and Richter does not otherwise disclose that the grip part (1) is displaceable as disclosed by the instant application and required by Claim 1. The support plate (8) of Richter includes an axially extending portion (shown below as AEP) that radially overlaps the grip (1) in a manner that would prevent radial displacement of the grip (1).


    PNG
    media_image1.png
    245
    367
    media_image1.png
    Greyscale

Figure 4 of the instant application clearly illustrates the support plate (80) provided with dimensions sufficient to enclose the end of the grip (50), however, with dimensions sufficient to allow for radial displacement of the grip (50). Therefore, one of ordinary skill in the art recognizes how the instant application has taken specific design steps for combining the support plate with a radially displaceable grip, which is a factor that weighs toward patentability. For example, Richter discloses a support plate that should restrict radial displacement of any grip which would destroy the principle of operation of Saracchi if applied to Saracchi. Furthermore, Richter does not articulate any specific benefit for having a separate support plate at the end of the grip and thus there is insufficient motivation to modify the device and grip of Saracchi to have the claimed support plate. Therefore, Claim 1, as a whole, in considered unobvious over Saracchi and Richter.
Kuwata (US 2007/0151404) discloses: a support plate (3b) attached to the end of the handlebar (3a) by a screw (10) engaging a threaded bore in the end of the handlebar. However, Kuwata does not disclose a buffer device within the grip part (21) that absorbs shocks/vibrations, and Kuwata does not otherwise disclose that the grip part (21) is displaceable as disclosed by the instant application and required by Claim 1. Similar to Richter, Kuwata does not inform one of ordinary skill in the art how to implement a radially displaceable grip part with a support plate as claimed, and thus Claim 1, as a whole, is considered unobvious Saracchi, Kuwata, and the other prior art of record.
Because no prior art of record discloses the claim limitations, the limitations are knowledge that is gleaned only from Applicant’s disclosure, and thus any suggestion to provide the limitation in the prior art would be based on impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298. The examiner can normally be reached Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J MCGOVERN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656